DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a three-dimensional measurement system, classified in G01B 11/005.
II. Claims 8-17, drawn to method of generating a 3D data set, classified in G06T 2200/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Group II the process of generating a 3D data set can be used in an apparatus for generating 3D data of railway tracks.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and II have different CPC search areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dave Christensen on September 28, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marrion et al. (2010/0166294).
Claim 1
	Marrion et al. (2010/0166294) discloses using a first 3D measurement device (Fig. 1, Ref. 120) and a second 3D measurement device (Fig. 1, Ref. 122) in a cooperative manner, the method comprising: acquiring a first set of 3D coordinates (Combination of Ref. 140, 142 produce a 3D image) with the first 3D measurement device (Fig. 1, Ref. 120); determining an area where additional scanning (scoring) is to be performed based on the first set of 3D coordinates and a parameter (Para. 0065-0068); transferring the first set of 3D coordinates to the second 3D measurement device (Fig. 1, Ref. 122); acquiring a second set of 3D coordinates (Combination of Ref. 140, 142 produce a 3D image) with the second 3D measurement device (Fig. 1, Ref. 122); registering the second set of 3D coordinates to the first set of 3D coordinates in real-time (Fig. 1, Ref. 132; shows real-time surface profile) while the second 3D measurement device is acquiring the second set of 3D coordinates (Para. 0045).  

    PNG
    media_image1.png
    513
    569
    media_image1.png
    Greyscale

Claim 2
 	Marrion et al. (2010/0166294) discloses displaying (Fig. 1, ref. 132) the first set of 3D coordinates and the second set of 3D coordinates on a display after registration (See Fig. 1, display showing 3D measurement of the object which would include the multiple sets of coordinates).  
Claim 3
 	Marrion et al. (2010/0166294) discloses displaying (Fig. 1, Ref. 132) the first set of 3D coordinates on a display (Fig. 1, Ref. 132) associated with the second 3D measurement device (See Fig. 1, display showing 3D measurement of the object which would include the multiple sets of coordinates).  
Claim 4
 	Marrion et al. (2010/0166294) discloses displaying (Fig. 1, Ref. 132) a graphical indicator on the display indicating an area where the first set of 3D coordinates have a parameter less than a threshold (Para. 0093; Figs. 5-6 showing if line segments are missing). 
 
Claim 5
 	Marrion et al. (2010/0166294) discloses the parameter is a density of 3D coordinates in the area (Para. 0117; 3D points depends on the density of the 3D points.).
Claim 6
 	Marrion et al. (2010/0166294) discloses the registration of the second set of 3D coordinates (Fig. 1, Ref. 122) to the first set of 3d coordinates (Fig. 1, Ref. 120) is based on natural geometry (See Shape of Ref. 110) 
Claim 7
 	Marrion et al. (2010/0166294) discloses the processor (Fig. 1, Ref. 130) is further operable to determine a location and orientation of the second 3D measurement device (Fig. 1, Ref. 122) based at least in part on the portion of the first set of three-dimensional coordinates (It is inherent that the location of Ref. 122 in part is determined from Ref. 120 since the cameras overlay each other and therefore the position Ref. 162 is determined). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 28, 2022